UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7807


THERL TAYLOR,

                Plaintiff - Appellant,

          v.

CATHERINE AMASON, SCDC Mailroom Supervisor; MISHA MICHELLE,
Mailroom Attendant; WAYNE THOMPSON, SCDC Lieutenant; A.
SELLARS, SCDC Disciplinary Hearing Officer; D. SEWARD, SCDC
Major; JEANNE MCKAY, SCDC Associate Warden; JANE DOES,
Employee; JANE CHISUM, CO; JOHN EVRY, CO; CHRIS FLORIAN,
SCDC Office of General Counsel Attorney; WILLIAM BYERS, SCDC
Director,

                Defendants - Appellees,

          and

JON DOES, Inmate; SCDC,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-03449-RMG)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Therl Taylor, Appellant Pro Se.    Roy F. Laney, Thomas Lowndes
Pope, Jayme Leigh Shy, Damon C. Wlodarczyk, RILEY, POPE & LANEY,
LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Therl Taylor appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint, its order denying his

Fed. R. Civ. P. 59(e) motion, and the magistrate judge’s order

denying as moot his discovery motion.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.           Taylor v. Amason, No.

2:13-cv-03449-RMG (D.S.C. Sept. 28, 2015; Oct. 14, 2015; Nov.

18, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      3